DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ISRAEL ZUNUN,
                                 Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D22-18

                              [May 19, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 50-2012-CF-009727-AXXX-MB.

  Israel Zunun, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.